Opinion issued July 29, 2014




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00513-CR
                           ———————————
               CLINTON ANTHONY SUTTON, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 68,646



       MEMORANDUM OPINION ON PERMANENT ABATEMENT

      The State has filed a motion to permanently abate this appeal. See TEX. R.

APP. P. 7.1(a)(2). The State attached to its motion a Certified Abstract of Vital

Records, which indicates that appellant Clinton Anthony Sutton, Jr. died on May 5,
2014 in Palestine, Anderson County, Texas. The death of an appellant during the

pendency of an appeal deprives this court of jurisdiction. See Beard v. State, 108
S.W.3d 304, 304 (Tex. Crim. App. 2003). The motion to permanently abate the

appeal is granted. See TEX. R. APP. P. 7.1(a)(2).

      Therefore, we order the appeal in trial court cause number 68,646

permanently abated.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2